Title: To James Madison from Horatio Gates Spafford, 15 March 1822
From: Spafford, Horatio Gates
To: Madison, James


                
                    Esteemed Friend,
                    Ballston Spa, 3 Mo. 15, 1822.
                
                I present a copy of my Proposals for a second edition of the Gazetteer of this State, & am in hopes I shall soon have the pleasure of sending the Book to thee. If it give thee no information, it will enable me to recall thy recollections of the poor old dandy of an Author, & to renew assurances of high regard.
                I do not recollect whether I have informed thee that I am preparing a sort of American Plutarch, for the youth of the Republic, the youth of the two Americas.
                My History of this State is held in reserve for the era of the completion of our Canals. With great esteem & regard, thy friend,
                
                    H. G. Spafford
                
                
                    ☞ I wish your Booksellers would encourage me to write a Gazetteer of Virginia. I could travel all over the State, collect my materials, & prepare the Work for the press, in about two years, on a salary of 1000 dollars a year, & a few copies of the Work.
                
            